DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 2-4, 6-7, 13-18, 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner et al (US 2010/0071264).
As per claim 2, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 14, wherein the generation of the braking force is attributed to a frictional engagement between at least two brake elements (524, Wear sleeve [0054]). 
As per claim 3, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 2, wherein the brake elements, are pretensioned on one another ([0039]), and wherein the pretensioning is adjustable by the adjustment movement of the two housing parts with respect to each other ([0039]). 
As per claim 4, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 2, wherein the pretensioning of the brake elements is associated with a pretensioning of the housing parts in relation to each other (522, 528). 
As per claim 6, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 14, wherein the 
As per claim 7, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 14, wherein the adjustment mechanism, in the manner of a gearing (528), converts an actuating movement acting on one of the housing parts into an adjustment movement ([0039]). 
As per claim 13, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 14, wherein at least one housing part is of substantially cup-like design and is aligned with the brake axis (522), and/or wherein at least one housing part is of substantially cover-like design and is aligned with the brake axis (Bolt 528 covers the bore it is threaded into). 
As per claim 14, Faulkner et al discloses a flap drive (400; [0035]) for the motorized adjustment of a flap of a motor vehicle, wherein a brake arrangement is arranged in or on the drive train of the flap drive (504), the brake arrangement comprising:
a connecting element (506), which is rotatable in a braked manner about a brake axis, for releasing the braking force ([0039]);
wherein a housing (528, 522, Fig. 1) accommodating the connecting element and having a first housing part (528) and a second housing part (522) is provided, wherein at least a portion of the connecting element is contained within the housing (506, Fig. 6);
wherein the braking force is adjustable by an adjustment movement of the two housing parts with respect to each other ([0039]);

wherein the adjustment mechanism has a screw mechanism (528),
wherein the screw mechanism comprises at least one threaded portion (528) and a mating threaded portion (522), 
wherein the threaded portion is in, or is configured to be brought into, screwed engagement with the mating threaded portion ([0039]); and
wherein the flap is configured to be moved between an open position and a closed position over an angular range of angular positions (412, Fig. 4); and
wherein the braking force is equal at two or more two angular positions of the flap that are separated from each other by at least 50% of the angular range of the flap ([0039]).

    PNG
    media_image1.png
    500
    540
    media_image1.png
    Greyscale

As per claim 15, Faulkner et al discloses a method for producing the flap drive as claimed in claim 14, wherein the brake arrangement is adjusted to a predetermined braking force ([0039]). 
As per claim 16, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 2, wherein at least one of the brake elements is arranged with respect to the brake axis so as to be non-rotatable in relation to the housing (522), and wherein at least one of the brake elements is coupled to the connecting element (528). 

As per claim 18, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 7, wherein an actuating movement, which is a rotational or pivoting movement (528), is converted via the adjustment mechanism into an adjustment movement with a linear movement portion (528; [0039]). 
As per claim 22, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 14, wherein a latching engagement ([0049]) between the threaded portion and the mating threaded portion blocks a screwing movement between the first housing part and the second housing part.
As per claim 23, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 22, wherein the threaded portion and mating threaded portion comprise intermeshing latching portions (526, 524; [0038]).
As per claim 24, Faulkner et al discloses the flap drive for the motorized adjustment of the flap of the motor vehicle as claimed in claim 23, wherein latching between the intermeshing latching portions can be overcome here by the application of an increased actuating force ([0049]).

a connecting element (506), which is rotatable in a braked manner about a brake axis, for releasing the braking force ([0039]);
wherein a housing (528, 522) accommodating the connecting element and having a first housing part (528) and a second housing part (522) is provided;
wherein the braking force is adjustable by an adjustment movement of the two housing parts with respect to each other ([0039]);
wherein the housing is assigned an adjustment mechanism (528) for the adjustable fixing of the two housing parts with respect to each other;
wherein the adjustment mechanism has a screw mechanism (528), 
wherein the screw mechanism comprises at least one threaded portion (528) and a mating threaded portion (522), 
wherein the threaded portions is in, or is configured to be brought into, screwed engagement with the mating threaded portion ([0039]);
wherein the flap is configured to be moved between an open position and a closed position over an angular range of angular positions (412, Fig. 4); and
wherein the braking force is equal at two or more two angular positions of the flap that are separated from each other by at least 50% of the angular range of the flap ([0039]);
.
Response to Arguments
3.	Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 14 under Faulkner et al, the applicant argues that:
“However, the crank arm 506 as a whole is located outside the wedge member 522 and the adjustment device 528. See Faulkner at FIG. 6 (reproduced below). It can be seen in FIG. 6 that at least a portion of the crank arm 506 is not contained within the wedge member 522 and the adjustment device 528. As such, Faulkner fails to teach or suggest the subject matter of claim 14” (Pages 7-8).

The Examiner has amended the rejection of Faulkner et al to include an additional component as part of the housing.  The crank arm (506) is located inside of this component as shown in Figure 6.  The Examiner assumes that the applicant meant claim 14 even though the arguments specify cancelled claim 1 (Page 7).
The applicant argues that:
“Further, Applicant notes that if the component 524, not the crank arm 506, were considered to be the connecting element, this component 524 would not be located within the housing, that is, between the two housing parts 522 and 528 allowing the adjustment movement with respect to each other” (Page 8).

The rejection of record does not rely on this interpretation of the prior art.
The applicant argues that:
“Additionally, it should be noted that the component 532 does not form a housing part that satisfies the element that an adjusting movement of this component 532 relative to the other housing part 522 adjusts the braking force. The component 532 does not move relative to the component 522 when the screw 528 is tightened. The component 532 is merely pressed harder against the component 522, but without moving” (Page 8).


Regarding the rejection of claim 25 under Faulkner et al, the applicant argues that:
“In contrast to assertion made in the Office Action on page 7, there is no latching engagement between the threaded portions which blocks a screwing movement between the housing parts 522 and 528. Paragraph [0049] fails to teach or suggest the claimed latching engagement” (Page 9).

Faulkner et al discloses frictional resistance ([0049]) providing “a latching engagement between the threaded portion and the mating threaded portion”.  The invention provides resistance to movement, not prohibition.  In this context, the term “latching” has been interpreted to require resistance to movement rather than positive locking.  The claims do not require toothed structures.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657